ON REHEARING
ODOM, J.
This case was before the court in November, 1924, and again on rehearing in January, 1925. See 1 La. App. 94, for original opinion and decree. It wlas again before us in December, 1925, and rehearing refused on February 9, 1926. For opinion and decree, see 3 La. App. 746.
The identical questions raised in this case were presented in the case of American National Bank of Shreveport versus Reclamation Oil Producing Association of Louisiana, et al., 156 La. 652, 101 South. 10. Upon the authority of this latter case this court rendered judgment for plaintiff and against defendant. See I La. App. 94. As we adhere to the reasons assigned in our former opinion, there is no necessity for a restatement of the case and the law applicable.
Inasmuch as E. G. Murrell and D. W. Breazeale, two of the defendants, died subsequent to the date on which our original decree was rendered and their proper succession representatives are now before the court, it may be well to recast the decree.
Therefore, for the reasons assigned in .our former opinion, and upon the authority of the .case of American National Bank vs. Reclamation Oil Producing Association, 156 La. 652, 101 South. 10;
It 'is therefore ordered, adjudged and decreed that the judgment herein appealed from be set aside, and it is now ordered, adjudged and decreed that there be judgment in favor of the plaintiff, R. P. Miles, and against the defendant, Reclamation Oil Producing Association, in the full sum of twenty-seven hundred and fifty dollars with eight per cent per annum interest from January 26, 1921, until paid, less credits as follows: $585.17 paid January 10, 1921; $853.75 paid January 13, 1921, and $500.00 paid January 27, 1921, and that the defendants, J. E. Camette, W. N. Collins, F. Reynaud, Mrs. Margaret Gwinn Murrell, administratrix of the estate of G. R. Murrell, deceased, and Mrs. Mattie Hyams Breazeale, surviving widow, and Henry Hyams Breazeale, sole heir of D. W. Breazeale, deceased, (the last two men-' *377tioned being substituted for D. W. Breazeale), be and each is hereby condemned to pay plaintiff jointly the sum herein decreed to be due by defendant, Reclamation Oil Producing Association, each for his virile shares; the defendants to pay all costs, including attorney’s fees at 10 per cent on the balance due.